Title: From Thomas Jefferson to John Harvie, 14 August 1791
From: Jefferson, Thomas
To: Harvie, John



Dear Sir
Philadelphia Aug. 14. 1791.

Being charged with the preparation of a statement to Congress of all their lands North of the Ohio, it becomes necessary for me to know what quantity of lands was assigned to the Virginia Continental line on the South side of the Ohio, say on the Cumberland, in satisfaction of their claims of bounty lands against the Continent. If I can by any means come at this quantity, by deducting it from the sum total of bounty lands given to all the lines, which sum total I know, the residue will be exactly what the army is entitled to on the North side of the Ohio. I am in hopes your office can furnish me with this information, and am to ask the favor of you to have it enquired into. All I wish is the sum total in toto located by the Virginia Continental line South of the Ohio. I suppose your office can not inform me what was located for the same line North of the Ohio, and therefore I do not ask it. The fees of office for these researches be so good as to inform me of, and they shall be remitted you. As your answer can not be here before my departure for Virginia, I shall be glad to recieve it there. If your office cannot furnish the information, and you know where it may be obtained, I shall consider it as a singular favor if you will be so good as to put it for me at once into it’s right channel. I am with great esteem Dr Sir, Your sincere friend & humble servt,

Th: Jefferson

